      Case 7:19-cv-00409 Document 145 Filed on 05/12/21 in TXSD Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

    UNITED STATES OF AMERICA,          §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:19-CV-409
                                       §
 6.10 ACRES OF LAND, MORE OR LESS,     §
 SITUATE IN HIDALGO COUNTY,            §
 STATE OF TEXAS; YOLANDA               §
 HERNANDEZ, ET AL.                     §
                                       §
                    Defendants.        §
______________________________________________________________________________

       STIPULATION FOR ORDER ESTABLISHING JUST COMPENSATION,
  DISTRIBUTING FUNDS ON DEPOSIT IN THE REGISTRY OF THE COURT, AND
                         PARTIAL FINAL JUDGMENT
______________________________________________________________________________

         1.      On December 11, 2019, the United States of America (hereafter “United States”)

filed a Declaration of Taking for the condemnation of a fee simple interest in 6.10 acres of land,

more or less, located in Hidalgo County, Texas, identified as Tract RGV-WSL-4004 (hereafter

“Subject Property”). 1

         2.      On December 17, 2019, the United States deposited $25,010.00 into the Registry

of the Court as estimated total just compensation for the fee taking of the Subject Property.2

Pursuant to 40 U.S.C. § 3114(b)(1), the filing and the deposit immediately vested title to the

Subject Property in the United States.

         3.      On January 13, 2020, the United States filed a motion seeking an order of

immediate possession of the Subject Property, 3 and the Court subsequently granted that motion on


1
  Dkt. No. 2.
2
  Dkt. No. 6.
3
  Dkt. No. 66.
                                            Page 1 of 7
        Case 7:19-cv-00409 Document 145 Filed on 05/12/21 in TXSD Page 2 of 7




February 6, 2020. 4 Accordingly, possession is no longer at issue in this case.

           4.       On April 9, 2021, the United States and 71 Defendants filed a Stipulation for Order

Establishing Just Compensation, Distributing Funds on Deposit in the Registry of the Court, and

Partial Final Judgment, 5 requesting that the Court distribute funds and enter a partial judgment

against the United States as to only 71 of the Defendants.

           5.       On May 3, 2021, the Court issued an Order Establishing Just Compensation,

Distributing Funds, and Partial Final Judgement as to 71 of the named Defendants, wherein the

Court ordered that twenty-one thousand three-hundred-fifty-five dollars and twenty-one cents

($21,355.21) out of the funds on deposit in the Registry of the Court be disbursed to 71 of the

Defendants for their interests in the Subject Property. The funds remaining on deposit after

disbursement to the 71 Defendants totals three-thousand six-hundred-fifty-four dollars and

seventy-nine cents ($3,654.79).

           6.       The United States has continued working with the remaining Defendants, and at

this time the United States and the 7 undersigned Defendants have reached an agreement regarding

the just compensation to be paid for their interests in the Subject Property. The amount of just

compensation agreed upon by the 7 undersigned Defendants based on their total share from the

remaining just compensation deposited into the registry of the Court totals nine-hundred-eighty-

five dollars and eighteen cents ($985.18), and each of the undersigned Defendants’ proportionate

share of that total is reflected in this stipulation based on their interest in the Subject Property.

           7.       The United States and the 7 undersigned Defendants now make this stipulation for

an Order: (a) establishing the just compensation as to only the 7 undersigned Defendants as

indicated in this stipulation, to be paid by the United States for the taking of certain interests in the


4
    Dkt. No. 99.
5
    Dkt. No. 141.
                                                 Page 2 of 7
     Case 7:19-cv-00409 Document 145 Filed on 05/12/21 in TXSD Page 3 of 7




Subject Property, (b) disbursing the stipulated amount of just compensation among the 7

undersigned Defendants as described in this stipulation, from the funds on deposit in the Registry

of the Court, and (c) entering partial final judgment against the United States as to only the 7

undersigned Defendants. As grounds for this motion, the parties jointly state:

       a. The United States and the 7 undersigned Defendants confirm and agree that the full

           and just compensation payable to them by the United States for the taking of the Subject

           Property shall be their proportionate share of the sum of nine-hundred-eighty-five

           dollars and eighteen cents ($985.18), plus any accrued interest earned thereon while on

           deposit, which sum is all inclusive and in full satisfaction of any claims of whatsoever

           nature by the 7 undersigned Defendants against the United States for the institution and

           prosecution of the above-captioned action.

       b. The United States and the 7 undersigned Defendants now respectfully request that

           partial final judgment be entered against the United States as to those Defendants in the

           amount of nine-hundred-eighty-five dollars and eighteen cents ($985.18) for its taking

           of certain interests in the Subject Property, along with any accrued interest.

       c. The United States previously deposited twenty-five thousand and ten dollars

           ($25,010.00) into the Registry of the Court as the total estimated just compensation for

           the taking of the Subject Property. The United States and the 7 undersigned Defendants

           agree that title to the Subject Property vested in the United States by operation of law.

       d. The sum of nine-hundred-eighty-five dollars and eighteen cents ($985.18) out of the

           total remaining funds on deposit with the Registry of the Court, plus any accrued

           interest earned thereon while on deposit, shall be subject to all real estate taxes, liens,

           encumbrances, and charges of whatsoever nature existing against the interests in the


                                             Page 3 of 7
        Case 7:19-cv-00409 Document 145 Filed on 05/12/21 in TXSD Page 4 of 7




                  property taken in this proceeding at the time of vesting of title in the United States, and

                  all such real estate taxes, liens, encumbrances, and charges of whatsoever nature shall

                  be payable and deductible from this sum.

           e. Upon the Court’s Order entering partial final judgment in accordance with this

                  stipulation of just compensation, the parties seek immediate disbursement of their

                  proportionate share of the nine-hundred-eighty-five dollars and eighteen cents

                  ($985.18) out of the total remaining funds on deposit in the Registry of the Court,

                  together plus any accrued interest earned thereon since the deposit date of December

                  17, 2019, 6 to be DISBURSED as follows:

                       1) $463.55 shall be payable by check to Pedro J. Sanchez with accrued interest

                           from date of deposit;

                       2) $173.25 shall be payable by check to Andres Jackson with accrued interest

                           from date of deposit;

                       3) $112.29 shall be payable by check to Ray Mata with accrued interest from

                           date of deposit;

                       4) $66.22 shall be payable by check to Gabriel Bryan Brewster with accrued

                           interest from date of deposit;

                       5) $66.22 shall be payable by check to Lewis Brewster with accrued interest

                           from date of deposit;

                       6) $66.22 shall be payable by check to James Brewster (a/k/a James Brian

                           Brewster) with accrued interest from date of deposit;




6
    Dkt. No. 6.
                                                    Page 4 of 7
Case 7:19-cv-00409 Document 145 Filed on 05/12/21 in TXSD Page 5 of 7




          7) $37.43 shall be payable by check to Rolando Olvera with accrued interest

             from date of deposit;

 f. The 7 undersigned Defendants warrant (a) they were the shared owners of an undivided

    fee interest the Subject Property taken in this proceeding on the date of taking; (b) they

    have the exclusive right to their proportionate share of the compensation herein,

    excepting the interests of parties having liens, encumbrances of record, and unpaid

    taxes and assessments, if any; and (c) that no other party is entitled to the same or any

    part thereof by reason of any unrecorded agreement.

 g. In the event that any other party is ultimately determined by a court of competent

    jurisdiction to have any right to receive compensation for the percentage of interest in

    the Subject Property held by the 7 undersigned Defendants, those Defendants shall

    refund into the Registry of the Court the compensation distributed herein, or such part

    thereof as the Court may direct, with interest thereon at an annual rate provided in 40

    U.S.C. § 3116 from the date of receipt of the respective deposit by 7 undersigned

    Defendants, to the date of repayment into the Registry of the Court.

 h. The 7 undersigned Defendants shall be responsible for their own legal fees, costs, and

    expenses, including attorney fees, consultant fees, and any other expenses or costs.

 i. There being no outstanding taxes or assessments due or owing, the 7 undersigned

    Defendants are responsible for the payment of any additional taxes or assessments

    which they otherwise owe on the interest in the property taken in this proceeding on

    the date of taking.

 j. The 7 undersigned Defendants shall take no appeal from any rulings or judgments made

    by the Court in this action, and the parties consent to the entry of all motions, orders,

                                      Page 5 of 7
      Case 7:19-cv-00409 Document 145 Filed on 05/12/21 in TXSD Page 6 of 7




          and judgments necessary to effectuate this stipulation.

       k. The 7 undersigned Defendants shall save and hold harmless the United States from all

          claims or liability resulting from any unrecorded leases or agreements affecting the

          interests in the properties taken in this proceeding on the date of taking.

       l. This stipulation is binding on the heirs, trustees, executors, administrators, devisees,

          successors, assigns, agents, and representatives of the undersigned Defendants.

       m. These parties request the Court enter a partial judgment against the United States in

          this case as to only the 7 undersigned Defendants.



                                                                    Respectfully submitted,
       DEFENDANTS:                                                  FOR PLAINTIFF:

                                                                    JENNIFER B. LOWERY
By:    s/ Pedro J. Sanchez (with permission)                        Acting United States Attorney
       PEDRO J. SANCHEZ                                             Southern District of Texas


By:    s/ Andres Jackson (with permission)                 By:      s/ Roland D. Ramos_____________
       ANDRES JACKSON                                               ROLAND D. RAMOS
                                                                    Assistant United States Attorney
                                                                    Southern District of Texas No. 3458120
By:    s/ Ray Mata (with permission)                                Texas Bar No. 24096362
       RAY MATA                                                     1701 W. Bus. Hwy. 83, Suite 600
                                                                    McAllen, TX 78501
                                                                    Telephone: (956) 618-8010
By:    s/ Lewis Brewster (with permission)                          Facsimile: (956) 618-8016
       LEWIS BREWSTER                                               E-mail: Roland.Ramos@usdoj.gov
                                                                    Attorney in Charge for the United States of
                                                                    America
By:    s/ James Brewster (with permission)
       JAMES BREWSTER (a/k/a JAMES BRIAN BREWSTER)


By:    s/ Gabriel Bryan Brewster (with permission)
       GABRIEL BRYAN BREWSTER


                                             Page 6 of 7
      Case 7:19-cv-00409 Document 145 Filed on 05/12/21 in TXSD Page 7 of 7




By:    s/ Rolando Olvera (with permission)
       ROLANDO OLVERA



                               CERTIFICATE OF SERVICE

       I, Roland D. Ramos, Assistant United States Attorney for the Southern District of Texas,

do hereby certify that on May 12-13, 2021, a copy of the foregoing was served in accordance with

the Federal Rules of Civil Procedure.



                                                    By:    s/ Roland D. Ramos__________
                                                           ROLAND D. RAMOS
                                                           Assistant United States Attorney




                                           Page 7 of 7
